Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Markerrion D’Shon Allison, Appellant                   Appeal from the 124th District Court of
                                                       Gregg County, Texas (Tr. Ct. No. 46571-
No. 06-20-00020-CR         v.                          B). Memorandum Opinion delivered by
                                                       Chief Justice Morriss, Justice Burgess and
The State of Texas, Appellee                           Justice Stevens participating. Concurring
                                                       Opinion by Justice Burgess. Dissenting
                                                       Opinion by Justice Stevens.

       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and remand the cause for a
new trial.
       We further order that the appellee, the State of Texas, pay all costs of this appeal.
                                                       RENDERED NOVEMBER 17, 2021
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk